Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Effective Filing Date: 11/21/2017
Assignment Data: Fujifilm Corporation
Claim Interpretation
The Examiner notes that although claim 1 is written in such a way that is similar to many claims interpreted under 35 U.S.C. 112(f), because the claim specifically states that the processor functions as each of the plurality of units, it is clear that these units are not generic placeholders for specific distinct hardware components, rather just an explanation of what the processor does. The only structural component listed in claim 1 is a processor (and similarly in claim 7 is a processor). 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as an apparatus (claims 1-5), method (claim 6), and non-transitory computer-readable medium (claim 7) which recite steps of receiving at least two selection instructions among a plurality of pieces of examination data obtained in a medical examination performed on a patient; selecting a suitable diagnosis support algorithm according to at least two pieces of the examination data of which the selection 
These steps, under the broadest reasonable interpretation, includes performance of the limitations in the mind but for recitation of generic computer components.  That is, other than reciting that the steps are performed by a processor/computer, nothing in the claim precludes the steps from practically being performed in the mind. For example, but for the processor, a person can receive selection instructions and examination data, select a diagnosis algorithm based on these instructions, analyze the algorithm, and output the data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Turning to the dependent claims, claim 2 merely discloses more specifics of what is displayed and what is selected; claim 3 recites a generic computer function of extracting data; claim 4 recites receiving more instructions and outputting more data; and claim 5 discloses what is and is not displayed. 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of using data processor for executing the above mentioned steps see MPEP 2106.05(f))
are insignificant extrasolution activity, such as receiving and displaying data.
As discussed at length above, the mental steps are merely being applied on a generic computer device. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception. 
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. 
As such, the claims are directed towards an abstract idea.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tsugo (US20160085928A1), hereinafter “Tsugo”. 
Regarding claims 1, 6, and 7, Tsugo discloses a medical examination support apparatus, method, and non-transitory computer readable medium (Abstract discloses that Tsugo is directed towards a medical assistance device allowing a user to use a diagnostic assistance program. A comparison determination unit compares a designated data range, which is designated as a range to be used for input data of a diagnostic assistance program, with a recommended data range, which is set for each diagnostic assistance program and is recommended as a range to be used for input data. The comparison determination unit outputs information regarding surplus data, which is data outside the recommended data range in the designated data range, and information regarding missing data, which is data outside the designated data range in the recommended data range. A difference information output unit outputs the information of the surplus data or the missing data as difference information, the operation method comprising: 
an instruction receiving step of receiving at least two selection instructions among a plurality of pieces of examination data obtained in a medical examination performed on a patient (P67-68 and P114 disclose a plurality of medical examinations performed on a patient. Medical data is arranged in items, such as “blood pressure (top)”, “blood pressure (bottom)”, “biochemical test A”, and “dosing (drug A)”, and is recorded in time series. Although not shown in FIG. 2, the medical data includes not only the above-described medical examination records data such as the content of interview or the diagnostic content, measurement values of vital signs (for example, a heart rate, a pulse, and body temperature other than the blood pressure), and dosing but also treatment records data such as treatment or surgery.  P68 discloses that the record of one case of each item of medical data includes information regarding the date and time, such as visit date and time, examination date and time, measurement date and time, and dosing date and time (date and time when medication was performed or prescription date and time), and the 
an algorithm selection step of selecting a suitable diagnosis support algorithm according to at least two pieces of the examination data of which the selection instruction is received in the instruction receiving step, from among a plurality of diagnosis support algorithms for performing analysis processing on the examination data and outputting an analysis processing result as diagnosis support information for supporting diagnosis of a doctor (P111-112 disclose a plurality of diagnostic assistance programs (which are analogous to a support algorithm) that are stored in the storage device 30A of the medical assistance server 11 as application programs. The operation program 100 is a program for operating a computer, which forms the medical assistance server 11, as a medical assistance device. In addition to the various programs, the disease-specific list 80 shown in FIG. 8 and the recommended data range list 90 shown in FIG. 11 are stored in the storage device 30A); 
an analysis processing step of performing the analysis processing by the suitable diagnosis support algorithm (P119 discloses that the program control unit 112 has a program control function of controlling the diagnostic assistance program 101. In other words, the diagnostic assistance program 101 is executed under the control of the program control unit 112); and 
a screen output control step of controlling an output of an information display screen including an information display region in which the diagnosis support information of the suitable diagnosis support algorithm is displayed (Fig. 3, P146-147 disclose a screen generation unit 113, the medical data display screen 15 shown in FIG. 10 is generated based on the 15 is output to the communication unit 33A by the screen output control unit 114 (step S150). As a result, the medical data display screen 15 is transmitted from the communication unit 33A to the client terminal 12. In the client terminal 12, the medical data display screen 15 shown in FIG. 10 is displayed on the display 34B. The doctor performs diagnosis based on the diagnostic assistance information of the medical data display screen 15). 
Regarding claims 2, Tsugo discloses the medical examination support apparatus according to claim 1, 
wherein the information display screen includes a list display region in which the plurality of pieces of examination data are displayed in a list for receiving the selection instruction, in addition to the information display region (P39, 42, 93, 100, and numerous other places disclose that the data is displayed in a list. However, note that claim 1 is an apparatus claim, and the way the data is displayed is nonfunctional descriptive material as it does not change the structure of the apparatus. See MPEP2111.04 and 2111.05 for further information); 
Regarding the remaining two limitations, these amount to repeating the steps of claim 1 with changed data. As is disclosed in the rejection to claim 1, the system of Tsugo is for a plurality of patients and a plurality of examinations, so by navigating between patients, this will change the suitable algorithm and displayed data. 
Regarding claim 3, Tsugo discloses the medical examination support apparatus according to claim 1, wherein the algorithm selection unit performs candidate extraction processing of extracting candidates for the suitable diagnosis support algorithm according to the at least two pieces of examination data and main selection processing of selecting the suitable diagnosis support algorithm from among the candidates according to a determination criterion set 
Regarding claims 4 and 5, the limitations disclosed in these claims amount to displaying data. While the rejection to claim 1 does disclose specific data that is displayed and in what manner, the actual specific data is considered nonfunctional as it does not change the structure of the apparatus. See MPEP 2111.04 and 2111.05. It is merely data. Moreover, for claim 5, the display is switched between display of particular data and not displaying that particular data based on whether a particular patient is selected.  
Prior Art Not Relied On
1. US10446270B2 which deals with a data distribution server with a display area in which time-series data indicating a transition of a state of a patient or content of medical care performed on the patient is displayed in a graph.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687